Title: To James Madison from David Bailie Warden, 2 September 1808
From: Warden, David Bailie
To: Madison, James



Sir,
Paris, 2 September, 1808.

According  to the instructions of the american Minister, I have the honor of transmitting to you the inclosed letter.  I seize this occasion to present you my thanks for your interest in my appointment as Consul pro tempore.  If the President and you, Sir, are pleased to continue me in this Office, I shall labor as much as possible to discharge its duties with faithfulness and exactitude.  I rejoice to hear, Sir, that the Citizens of the United States have decreed for You the noblest reward that has ever been conferred on virtue and talents.
I send, for your acceptance, some nos. of Consat’s Journal, and files of the Argus and Courier de L’Europe.  I am, Sir, with great respect, Your very obedient and very humble servt

D. B. Warden

